DETAILED ACTION
This Office action is in response to amendments received 6 July 2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: an arrangement for dampening reactive torque on the apparatus in claim 72.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 59-66, 69-72, 76, 78-79, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sills (GB 2,359,103 A).
Regarding claim 59, Sills discloses an underwater excavation apparatus (Figure 1 or 6) comprising: a housing [11] comprising an inlet [12 (Figure 1) or 13 or 14 (Figure 6)] and an outlet [13, 14 (Figure 1) or other of 13 or 14 (Figure 6)]; at least one rotor [17, 18, 19, 20, 26] comprising an impeller [17, 18] provided within the housing [11]; at least one stator [29] provided within the housing [11]; and at least one arrangement [27, 28] for producing at least one vortex in a flow of fluid, wherein the or each at least one vortex producing arrangement [27, 28] comprises a planar member (one of vanes [27, 28]) provided adjacent the outlet [13, 14 (Figure 1) or other of 13 or 14 (Figure 6)] of the housing [11], an edge of the planar member (one of vanes [27, 28]) being attached to the housing [11] or to a body [15, 16] within the housing [11] (pages 3-6 and Figures 1-8; wherein the vanes [27, 28] direct the swirled flow (i.e., vortices) created by propellers [17, 18]).
Regarding claim 60, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the at least one vortex producing arrangement [27, 28] comprises a plurality of vortex producing arrangements [27, 28] which together comprise a closed shape (page 4 and Figures 1 and 6; wherein the vanes [27, 28] create closed shapes (e.g., rings) and create a closed cross-section in Figures 1 and 6).  
Regarding claim 61, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the at least one vortex producing arrangement [27, 28] causes a spiralling movement of fluid flowing out of the excavation apparatus (Figure 1 or 6) (page 4 and Figures 1 and 6; wherein the vanes [27, 28] direct the swirled flow created by propellers [17, 18]).  
Regarding claim 62, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the excavation apparatus (Figure 1) comprises a single rotor [17, 18, 19, 20, 26] (page 4 and Figure 1; wherein shafts [19, 20] are interconnected by locking collar [26] and rotate at exactly the same speed creating a single rotor).  
Regarding claim 63, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the excavation apparatus (Figure 1 or 6) comprises a single stator [29] (page 4 and Figures 1 and 6; wherein set of vanes [29] constitute a single stator).  
Regarding claim 64, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein in a first mode of operation (Figure 7), comprising an excavation mode, the outlet [14] is configured to face an area to be excavated, and in such mode the inlet [13] is configured to be provided above the outlet [14]; and/or in a second mode of operation (Figure 8), comprising a suction mode, the inlet [14] is configured to face an area which has been excavated and/or requires to be cleared, and in such mode the inlet [14] is configured to be provided below the outlet [13] (pages 5-6 and Figures 6-8; wherein designation of inlet and outlet [13, 14] change depending on the mode of operation).  
Regarding claim 65, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the at least one vortex producing arrangement [27, 28] comprises at least one pair of vortex generating arrangements [27, 28], wherein one planar member (one of vanes [27]) of a pair of vortex generating arrangement generates a vortex spiralling in one direction, and another planar member (one of vanes [28]) of said pair of vortex generating arrangement [27, 28] generates a vortex spiralling in another or counter direction (page 4 and Figure 1 wherein the vanes [27, 28] direct the swirled flow (i.e., vortices) created by propellers [17, 18] and propellers [17, 18] are of opposite hand creating swirl in counter direction from each other).
Regarding claim 66, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the at least one vortex generating arrangement [27, 28] is circumferentially disposed on the housing [11] or on the body [15, 16] (page 4 and Figures 1 and 6).
Regarding claim 69, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the outlet [14] is configured such that in an excavation mode (Figure 7) a fluid flow exits the outlet [14], and the at least one vortex generating arrangement [27, 28] is configured such that vortices produced by the at least one vortex generating arrangement [27, 28] are provided within a cross-section of the said fluid flow from the outlet [14] (pages 5-6 and Figures 6-7).
Regarding claim 70, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein excavation apparatus (Figure 1 or 6) comprises a body [15, 16], wherein the body [15, 16] is attached (via vanes [27, 28]) to the housing [11] (page 4 and Figures 1 and 6).
Regarding claim 71, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein the at least one rotor [17, 18, 19, 20, 26] has a rotor rotation axis coincident with an axis of the housing [11], wherein flow of fluid past or across the at least one rotor [17, 18, 19, 20, 26] is at a first angle from the rotor rotation axis (page 4 and Figures 1-5; wherein fluid flow changes direction 90° from inlet [12] to outlet [13, 14] past or across the rotor).  
Regarding claim 72, Sills discloses an underwater excavation apparatus as claimed in claim 59, comprising an arrangement for dampening reactive torque (submarine vehicle) on the apparatus (Figure 6) caused by rotation of the rotor [17, 18, 19. 20, 26], in use (pages 5-6 and Figures 6-8).
Regarding claim 76, Sills discloses an underwater excavation apparatus as claimed in claim 59, wherein an inside and/or an outside of the housing diverges from the inlet towards the at least one rotor; an inside and/or an outside of the housing converges from the at least one stator towards the outlet; and/or the housing [11] is circumferentially symmetrical about an axis (page 3 and Figures 1 and 6; wherein tube [11] is cylindrical (i.e., circumferentially symmetrical about an axis)).
Regarding claim 78, Sills discloses an underwater excavation system device or tool (Figures 2-5 or 7-8), comprising at least one underwater excavation apparatus (Figures 1 or 6) according to claim 59.  
Regarding claim 79, Sills discloses a method of underwater excavation, the method comprising: providing at least one underwater excavation apparatus (Figure 1 or 6) according to claim 59; excavating an underwater location using said underwater excavation apparatus (pages 3-6 and Figures 1-8).
Regarding claim 81, Sills discloses a method of underwater excavation as claimed in claim 79, wherein the method produces a vortex or spiral flow or turbulent flow within a cross-section of a laminar flow from the outlet [13, 14 (Figure 1) or other of 13 or 14 (Figure 6)] (pages 5-6; wherein the propellers [17, 18] create swirled flow (i.e., vortices)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Sills as applied to claim 79 above, and further in view of Stewart et al. (US 2011/0099859 A1; hereinafter Stewart).
Regarding claim 80, Sills does not disclose fluid flowing through or exiting the underwater excavation apparatus having a total pressure of 35 to 120 KPa and a volume flow rate of 1 to 8 m3/S.  Stewart, however, teaches a similar underwater excavation apparatus [4], wherein fluid flowing through or exiting the underwater excavation apparatus [4] has a total pressure of 35 to 120 KPa (10 to 50 KPa; wherein overlaps the claimed range) and a volume flow rate of 1 to 8 m3/S (0.5 to 8 m3/S) (paragraphs 0014, 0019-0020, 0083-0084, 0086, and Figures 1a and 1d).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate Sill’s underwater excavation apparatus at a total pressure of 35 to 120 KPa and a volume flow rate of 1 to 8 m3/S because Stewart teaches that these parameters move materials with relatively low pressure such as sand and pre-loosened or disrupted materials (paragraph 0014).


Allowable Subject Matter
Claims 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.  Regarding page 13 of the Remarks, the applicant argued that there is absolutely no disclosure or teaching in Sills that the vanes [27, 28], which were equated by the examiner with the at least one arrangement for producing at least one vortex, produce vortices in a fluid flow.  The examiner disagrees.  It should be appreciated that the applicant’s functional language in the claims (for producing at least one vortex in a flow of fluid) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.  Additionally, Sills’ at least one arrangement [27, 28] does contribute to vortices (i.e., masses of whirling fluid) exiting the underwater excavation apparatus (Figure 1 or 6).  Due to their rotation, Sills’ propellers [17, 18] inherently produce whirling fluid (i.e., vortices) which pass along the vanes [27, 28].  It is known in the art that propellers produce turbulent flow in water; wherein vortices are a major component of turbulent flow.  Since the vanes [27, 28] direct the whirling, turbulent flow from the propellers [17, 18] the examiner maintains that they anticipate the claimed at least one arrangement for producing at least one vortex.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746